5 F.3d 538NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
James L. O'CONNOR, Plaintiff-Appellant,v.Francis I. YAMASHITA, Defendant-Appellee.
No. 93-15547.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 11, 1993.*Decided Aug. 23, 1993.

Before:  PREGERSON, BRUNETTI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
James L. O'Connor appeals the dismissal of his amended complaint for failure to state a claim pursuant to F.R.Civ.P. 12(b)(6).  O'Connor sued Francis I. Yamashita, a Hawaii state court judge for, among other things:  (1) ordering O'Connor to pay his landlord two months of rent in a dispute between his landlord and O'Connor, (2) always being assigned to hear O'Connor's several lawsuits, and (3) threatening, while in court, to find O'Connor guilty of malicious prosecution if he brought one more case against his landlord.  The complaint stated that "this action is brought under the Civil Rights Act of 1964;  the Americans with Disabilities Act of 1990;  the Civil Rights Act of 1991;  also 42 U.S.C. Sec. 1983;  also 42 U.S.C. Sec. 2000e et seq.;   also the Fourteenth Amendment ..."


3
We review a dismissal for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6) de novo.  Kruso v. International Telephone & Telegraph Corp., 872 F.2d 1416, 1421 (9th Cir.1989).  It is well settled that judges and those performing judge-like functions are absolutely immune from 42 U.S.C. Sec. 1983 damage liability for acts performed in their judicial capacities.  Richardson v. Koshiba, 693 F.2d 911, 913 (9th Cir.1982).  O'Connor's amended complaint fails to state any other cause of action.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3